IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


JACOB KLEINTANK,

             Petitioner,

 v.                                                  Case No. 5D16-3809

STATE OF FLORIDA,

             Respondent.

________________________________/

Opinion filed March 3, 2017

Petition for Certiorari Review of Order
from the Circuit Court for Citrus County,
Richard A. Howard, Judge.

A. R. Mander, III, of Mander Law Group,
Dade City, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wesley Heidt, Assistant
Attorney General, Daytona Beach, for
Respondent.

                              ON CONCESSION OF ERROR

PER CURIAM.

      Pursuant to Respondent's concession of error, we grant the petition for writ of

certiorari and quash the order of the trial court denying Petitioner’s Florida Rule of

Criminal Procedure 3.800(c) motion for reduction or modification of sentence.      On
remand, the trial court is directed to consider the motion on the merits. See Manspeaker

v. State, 90 So. 3d 998, 998 (Fla. 1st DCA 2012).

      PETITION GRANTED.

ORFINGER and BERGER, JJ., and JACOBUS, B.W., Senior Judge, concur




                                           2